1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       JOHN L. MILLER,                                Case No. CV 20-06-GW (KK)
11                                Plaintiff,
12                          v.                          ORDER DISMISSING COMPLAINT
                                                        WITH LEAVE TO AMEND
13       DANIEL SANCHEZ, ET AL.,
14                                Defendant(s).
15
16
17                                                I.
18                                     INTRODUCTION
19           Plaintiff John L. Miller (“Miller”), proceeding pro se and in forma pauperis,
20   filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”) alleging violations of
21   his First, Eighth, and Fourteenth Amendment rights. For the reasons discussed
22   below, the Court dismisses the Complaint with leave to amend.
23                                                II.
24                        ALLEGATIONS IN THE COMPLAINT
25           On December 20, 2019, Miller, a 78-year-old inmate at California State Prison
26   – Los Angeles County (“CSP-LAC”), constructively filed 1 the Complaint setting forth
27
     1       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
28   pleading to mail to court, the court deems the pleading constructively “filed” on the
     date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); see
 1   thirteen claims against the following nine defendants in their individual capacity:
 2   Daniel Sanchez, A. Pfeil, M. Warmsley, Dr. Sohail Afra, M. Mijangos, G. Stratman, S.
 3   Lane, C. Curry, and P.M. Carranza. ECF Docket No. (“Dkt.”) 1, Compl.; Dkt. 2,
 4   Supporting Facts; Dkt. 8, Exs. A-P.
 5   A.       ASSIGNMENT TO YARD CREW
 6            On May 9, 2018, in a separate civil rights action filed by Miller, Miller v.
 7   Foreman, et al., No. 2:14-cv-7524-GW (KK), this Court issued an Order Re: Law
 8   Library Access, which advised CSP-LAC of Miller’s pending action and noted he
 9   would “need[] access to, among other things, legal materials regarding the pending
10   matter, the jail law library, and writing materials, as permitted by jail rules, to represent
11   himself in the pending proceeding.” Dkt. 2 at ¶ 12, Ex. E. The Order Re: Law
12   Library Access was mailed to Miller and emailed to CSP-LAC. Id., ¶ 13.
13            The computer CSP-LAC uses to send and receive communications from the
14   district court is located in the Litigation Office where defendant Sanchez is, and on
15   May 9, 2018 was, the Litigation Coordinator. Id., ¶¶ 14-16. Upon receipt of the
16   Order Re: Law Library Access, defendant Sanchez contacted defendant Pfeil and “had
17   the latter, that very day” assign Miller to Yard Crew on Monday through Friday from
18   6:30 a.m. to 2:00 p.m., knowing that the law library hours were Monday through
19   Friday from 9:00 a.m. to 2:30 p.m. Id., ¶¶ 21, 23. In addition, defendant Sanchez was
20   previously Miller’s caseworker and, thus, “knew that [Miller] was a fair-complexioned
21   white man with a history of skin cancer caused by the sun’s ultraviolet rays.” Id., ¶¶
22   27-28.
23            Miller’s first day on the Yard Crew job was Monday, May 14, 2018. Id., ¶ 34.
24   On Tuesday, May 15, 2018, due to the sunburn he received from the prior day’s sun
25   exposure, Miller’s work hours were reduced so that he would only work until 10:00
26   a.m. Id., ¶ 37. On May 16, 2018, Miller learned the Yard Crew job was assigned on
27
28   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
     applies to Section 1983 suits filed by pro se prisoners”).
                                                 2
 1   the same day the Order Re: Law Library Access was issued. Id., ¶ 39. Miller alleges
 2   being assigned to a job that conflicted with the hours the library was open on the
 3   same day the Court issued the Order Re: Law Library Access “had a chilling effect on
 4   [him] with respect to his continuing with the Miller v. Foreman lawsuit.” Id., ¶ 40.
 5   B.     LIBRARY ACCESS
 6          On May 22, 2018, Miller had photocopies made of an ex parte application for
 7   counsel in the Miller v. Foreman case. Id., ¶ 42. Defendant Warmsley, the librarian,
 8   read the application and contacted defendant Sanchez, who contacted defendant Pfeil.
 9   Id., ¶ 44. “[T]hat very May 22, 2018 day,” defendant Pfeil reassigned Miller from the
10   Yard Crew to a porter job from 2:00 p.m. to 9:30 p.m. Id.
11          On June 6, 2018, Miller had an inmate library clerk take an ex parte application
12   for access to a legal research computer to the library for photocopying. Id., ¶¶ 56-57.
13   “Although outside of standard procedure,” defendant Warmsley had previously
14   allowed that particular inmate library clerk to bring in Miller’s legal documents for
15   photocopying on his behalf. Id., ¶ 58. However, after reading the June 6, 2018
16   application, defendant Warmsley told the inmate library clerk he could no longer
17   bring in Miller’s legal documents for photocopying and called Miller to the library to
18   reprimand him regarding the allegations in the application. Id., ¶ 60. Miller alleges
19   that the librarian “actually reading” his legal filings that was to be submitted to the
20   court “had a chilling effect on [him] with respect to his continuing with the Miller v.
21   Foreman lawsuit.” Id., ¶ 64.
22          On June 12, 2018, Miller was removed from his porter job. Id., ¶¶ 52-53.
23   C.     MILLER’S HERNIA SURGERY
24          On May 13, 2018, Miller’s “umbilical hernia repair” surgery previously
25   performed by Dr. Pavel Petrik “came undone” and Miller submitted a grievance
26   requesting “a CT scan of my belly button area before any repeat surgery and that the
27   re-operation be done by a different surgeon tha[n] the bungling Dr. Petrik.” Id., ¶¶
28   31-32, Ex. C.
                                                  3
 1          On October 26, 2018, Miller saw Dr. Afra and requested surgical repair of his
 2   “large, tender, and painful hernia.” Id., ¶ 67. Dr. Afra denied the request on the
 3   grounds it was “a big operation that would be dangerous to him,” even though “the
 4   hernia surgeon” had recommended the hernia repair surgery on April 17, 2018 and
 5   Miller’s cardiologist had cleared him for surgery. Id., ¶¶ 67-68.
 6          On October 28, 2018, Miller filed a grievance regarding the denial of his
 7   request for surgery. Id., ¶ 69.
 8          On October 29, 2018, Miller’s intestines “protruded” through his abdominal
 9   hernia and Miller was transported that night by ambulance to Palmdale Regional
10   Medical Center. Id., ¶¶ 72-73. Miller underwent a four-hour surgical operation and
11   while he was recovering at the hospital, his heart went into atrial fibrillation and then
12   heart failure. Id., ¶ 73-74. Several days later, Miller caught pneumonia. Id., ¶ 75.
13          On November 7, 2018, Miller’s October 28, 2018 grievance regarding the
14   denial of Miller’s request for surgery was rejected by defendant Mijangos as
15   duplicative of his May 13, 2018 grievance requesting a CT scan of his hernia. Id., ¶
16   76, Ex. G.
17          On November 14, 2018, Miller was discharged from the hospital and
18   transported to Centinela State Prison to continue recovering. Id., ¶ 77.
19   D.     RETURN TO CSP-LAC
20          On November 22, 2018, Miller was transported back to CSP-LAC, arriving at
21   approximately 2:00 a.m. Id., ¶ 79. Miller was issued a blanket and a [bed]sheet. Id.
22   Later that day, Miller submitted a Clothing Exchange shortage slip requesting another
23   blanket and three more sheets because two blankets and four sheets “are the standard
24   prison issue.” Id., ¶ 80 n.4.
25          On November 26, 2018, Miller received a second sheet. Id., ¶ 81. November
26   and December 2018 were “colder than normal for those two months, with
27   temperatures often in the 30s and below.” Id., ¶ 84. C-Facility, where Miller was
28
                                                 4
 1   housed during that time, did not have any heat and the guards would leave the front
 2   door of the building open for “prolonged periods.” Id., ¶ 85.
 3          On November 28, 2018, Miller submitted a grievance alleging cruel and
 4   unusual punishment on the ground that when he returned from “out to medical” he
 5   was only issued one blanket and his property, including his “cold-weather clothing,”
 6   had not yet been returned and he was “still freezing.” Id., ¶ 86, Ex. H. On
 7   November 30, 2018, defendant Stratman rejected the November 28, 2018 grievance
 8   on the ground that it “involves multiple issues that do not derive from a single event,
 9   or are not directly related and cannot reasonably be addressed in a single response due
10   to this fact.” Id., ¶ 90, Ex. H. Miller alleges defendant Stratman knew that any inmate
11   with a CDCR number beginning with an “A”, like Miller’s, was elderly because CDCR
12   stopped issuing “A” numbers in 1965. Id., ¶ 93.
13          On December 4, 2018, Miller submitted a “Reasonable Accommodation
14   Request”, which stated: “I don’t have my eyeglasses, hearing aids, cane, ADA vest,
15   orthotic boots, dental plate needed for chewing, and cold-weather clothing. I’m 76,
16   recovering from the after effects of pneumonia, and have only one blanket.” Id., ¶
17   96, Ex. J.
18          On December 11, 2018, Lieutenant C. Meux had a second blanket issued to
19   Miller. Id., ¶ 109.
20          On December 23, 2018, Miller submitted a grievance against “Retaliation by
21   [Receiving and Release (“R&R”) department] for Lawsuit” alleging the entire R&R
22   department was delaying the return of Miller’s belongings in retaliation for a
23   summons issuing on October 31, 2018 in another lawsuit, Miller v. White, No. CV 14-
24   7543-GW (KK), against two former R&R officers. Id., ¶ 112, Ex. K.
25          On December 28, 2018, Miller was taken to R&R where defendants Lane and
26   Curry issued him “most of his property.” Id., ¶¶ 115, 117. Miller notes that while no
27   documents were missing, his three folders containing the Miller v. White documents
28   were “emptied out, whereas those containing the other two lawsuits were still intact.”
                                                5
 1   Id., ¶ 123. When Miller returned to his cell, he realized “a lot of his property was
 2   missing, most notably his typewriter supplies that he used to do his legal work – i.e.,
 3   three nylon-ribbon cartridges and three of his four printwheels.” Id., ¶ 129.
 4          On January 7, 2019, Miller submitted a grievance alleging “More Retaliation by
 5   R&R” seeking “return, replacement, or compensation for my non-returned property
 6   [and] the first initial of R&R C/Os Lee, Curry, and Sgt. Caranza.” Id., ¶ 130, Ex. L.
 7   On February 12, 2019, the Inmate Appeals Office cancelled Miller’s prior December
 8   23, 2018 grievance as duplicative of the subsequent January 7, 2019 grievance. Id., ¶
 9   132. On February 27, 2019, defendant Carranza interviewed Miller regarding the
10   January 7, 2019 grievance. Id., ¶ 135. Plaintiff alleges defendant Carranza failed to
11   inform him, in either the interview or response to his grievance, that he had “wrongly
12   named C/O Lee .” Id., ¶ 137. In his response to the January 7, 2019 grievance,
13   defendant Carranza falsely stated Miller “did not provide any additional information
14   and was very uncooperative.” Id., ¶142.
15   E.     MILLER’S GOVERNMENT CLAIM
16          On April 25, 2019, Miller submitted a Government Claim to the California
17   Department of General Services against defendants Carranza, Lane, and Curry for
18   having “kept the aforesaid non-returned property items” worth $217.15. Id., ¶ 156,
19   Ex. N.
20          On July 5, 2019, the California Department of General Services sent Miller a
21   letter stating they had “delegated the authority to settle and pay or to reject certain
22   kinds of claims” to CDCR, and were, therefore, forwarding Miller’s claim to CDCR’s
23   Office of Legal Affairs. Id., ¶ 157, Ex. O. Miller alleges the delegation of his
24   Government Claim to CDCR “deprived [him] of an adequate & meaningful post-
25   deprivation state remedy for the theft of” his property. Id., ¶ 158.
26          On October 8, 2019, the CDCR rejected Miller’s Government Claim. Id., ¶
27   159, Ex. P.
28   ///
                                                  6
 1                                             III.
 2                            CLAIMS IN THE COMPLAINT
 3         Based on the allegations set forth above, Miller sets forth the following thirteen
 4   claims:
 5         (1) Defendant Sanchez violated Miller’s First Amendment rights by assigning
 6              Miller to Yard Crew “for the days & time when the library was open” in
 7              retaliation for this Court’s May 9, 2018 Order Re: Law Library Access;
 8         (2) Defendant Sanchez violated Miller’s Eighth Amendment rights when he
 9              had defendant Pfeil assign Miller to Yard Crew knowing Miller had a
10              history of skin cancer;
11         (3) Defendant Pfeil violated Miller’s First Amendment rights by assigning
12              Miller to Yard Crew “in complicity with” defendant Sanchez’s retaliation
13              against Miller;
14         (4) Defendant Warmsley violated Miller’s First Amendment rights “by
15              retaliating against him for his Ex Parte Application for Order for Access
16              to Legal Research Computer to this Court in his Miller v. Foreman
17              lawsuit”;
18         (5) Defendant Afra violated Miller’s Eighth Amendment rights by deliberate
19              indifference to Miller’s “serious medical need to have his large, tender, and
20              painful hernia surgically repaired”;
21         (6) Defendant Mijangos violated Miller’s First Amendment right to petition
22              the government for redress of grievances by wrongly rejecting Miller’s
23              October 28, 2018 grievance regarding the denial of Miller’s request for
24              surgery;
25         (7) Defendant Stratman violated Miller’s First Amendment right to petition
26              the government for redress of grievances by wrongly rejecting Miller’s
27              November 28, 2018 grievance regarding his request for a blanket and
28              return of his property;
                                                7
 1          (8) Defendant Stratman violated Miller’s Eighth Amendment rights by
 2               deliberate indifference to a substantial risk of serious harm to Miller’s
 3               health;
 4          (9) Defendant Lane violated Miller’s First Amendment rights by wrongly
 5               confiscating Miller’s property in retaliation for the Miller v. White lawsuit;
 6          (10) Defendant Lane violated Miller’s Fourteenth Amendment procedural due
 7               process rights by wrongly confiscating Miller’s property because California
 8               does not provide “a suitable & meaningful post[-]deprivation remedy”;
 9          (11) Defendant Curry violated Miller’s First Amendment rights by wrongly
10               confiscating Miller’s property in retaliation for the Miller v. White lawsuit;
11          (12) Defendant Curry violated Miller’s Fourteenth Amendment procedural due
12               process rights by wrongly confiscating Miller’s property because California
13               does not provide “a suitable & meaningful post[-]deprivation remedy”;
14          (13) Defendant Carranza violated Miller’s First Amendment rights by delaying
15               the issuance of Miller’s property to him for 36 days (from November 22,
16               2018 to December 28, 2018) in retaliation for the Miller v. White lawsuit.
17   Dkt. 1, Compl.
18          Miller seeks compensatory, nominal, and punitive damages. Id. at 13-14.
19                                               IV.
20                                 STANDARD OF REVIEW
21          Where a plaintiff is incarcerated and/or proceeding in forma pauperis, a court
22   must screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to
23   dismiss the case at any time if it concludes the action is frivolous or malicious, fails to
24   state a claim on which relief may be granted, or seeks monetary relief against a
25   defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see
26   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
27          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
28   “short and plain statement of the claim showing that the pleader is entitled to relief.”
                                                  8
 1   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
 2   screening purposes, a court applies the same pleading standard as it would when
 3   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 4   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 5          A complaint may be dismissed for failure to state a claim “where there is no
 6   cognizable legal theory or an absence of sufficient facts alleged to support a
 7   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
 8   considering whether a complaint states a claim, a court must accept as true all of the
 9   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
10   2011). However, the court need not accept as true “allegations that are merely
11   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
12   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
13   need not include detailed factual allegations, it “must contain sufficient factual matter,
14   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
15   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
16   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
17   “allows the court to draw the reasonable inference that the defendant is liable for the
18   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
19   underlying facts to give fair notice and to enable the opposing party to defend itself
20   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
21          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
22   however inartfully pleaded, must be held to less stringent standards than formal
23   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
24   However, liberal construction should only be afforded to “a plaintiff’s factual
25   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
26   339 (1989), and a court need not accept as true “unreasonable inferences or assume
27   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
28   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
                                                  9
 1          If a court finds the complaint should be dismissed for failure to state a claim,
 2   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
 3   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
 4   appears possible the defects in the complaint could be corrected, especially if the
 5   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
 6   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
 7   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
 8   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
 9                                               V.
10                                        DISCUSSION
11   A.     THE COMPLAINT FAILS TO STATE A FIRST AMENDMENT
12          RETALIATION CLAIM AGAINST DEFENDANTS SANCHEZ,
13          PFEIL, WARMSLEY, LANE, CURRY, OR CARRANZA
14          1.     Applicable Law
15          “Prisoners have a First Amendment right to file grievances against prison
16   officials and to be free from retaliation for doing so.” Watison v. Carter, 668 F.3d
17   1108, 1114 (9th Cir. 2012) (citation omitted); Soranno’s Gasco, Inc. v. Morgan, 874
18   F.2d 1310, 1314 (9th Cir. 1989). To state a viable First Amendment retaliation claim,
19   a prisoner must allege five elements: “(1) [a]n assertion that [a prison official] took
20   some adverse action against an inmate (2) because of (3) that prisoner’s protected
21   conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment
22   rights, and (5) the action did not reasonably advance a legitimate correctional goal.”
23   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005); see Pratt v. Rowland, 65
24   F.3d 802, 808 (9th Cir. 1995) (observing prisoner “must show that there were no
25   legitimate correctional purposes motivating the actions he complained of”).
26          Adverse action is action that “would chill a person of ordinary firmness” from
27   engaging in that activity. Pinard v. Clatskanie School District, 467 F.3d 755, 770 (9th
28   Cir. 2006). Though an adverse action need not be an independent constitutional
                                                 10
 1   violation, inconsequential or de minimis harms do not constitute adverse actions.
 2   Watison, 668 F.3d at 1114 (to support a claim, a harm must be “more than minimal”).
 3          In addition, “[b]ecause direct evidence of retaliatory intent rarely can be
 4   pleaded in a complaint, allegation of a chronology of events from which retaliation
 5   can be inferred is sufficient to survive dismissal.” Watison, 668 F.3d at 1114 (9th Cir.
 6   2012); Pratt, 65 F.3d at 808 (“[T]iming can properly be considered as circumstantial
 7   evidence of retaliatory intent[.]”).
 8          2.     Analysis
 9                 a.     Defendant Sanchez
10          Miller alleges defendant Sanchez, the Litigation Coordinator at CSP-LAC,
11   retaliated against him on the same day the Court issued an Order Re: Law Library
12   Access by having defendant Pfeil assign Miller to Yard Crew from 6:30 a.m. to 2:00
13   p.m., when the law library is only open from 9:00 a.m. to 2:30 p.m. Dkt. 2 at ¶¶ 12-
14   23. After only one day, however, Miller’s work hours were reduced so that he
15   completed his work duties by 10:00 a.m. Id., ¶¶ 34, 37. Therefore, despite Miller’s
16   conclusory allegation that the job assignment had a chilling effect on his pursuing the
17   Miller v. Foreman lawsuit, id., ¶ 40, the Court finds the assignment to a job that
18   conflicted with law library access for a single day is de minimus and does not rise to
19   the level of an adverse action that would deter a prisoner of “ordinary firmness” from
20   further First Amendment activities. See Watison, 668 F.3d at 1114; Springfield v.
21   Khalit, No. 2:17-CV-2675-JAM-KJN-P, 2019 WL 1745872, at *2 (E.D. Cal. Apr. 18,
22   2019) (finding “the denial of law library access on one occasion, without more, does
23   not constitute an adverse action”) (citing Meeks v. Schofield, 625 Fed. App’x. 697,
24   702 (6th Cir. 2015) (denial of access to the library on one occasion is de minimis
25   conduct that does not constitute an adverse action); Gordon v. Bertsch, 2015 WL
26   10319307 at *10 (D.N.D. 2015) (the allegation that plaintiff was told on one occasion
27   that he could not access the law library, without more, is not an objectively sufficiently
28   adverse action to satisfy the second element of a claim for retaliation); Anderson v.
                                                 11
 1   Akinjide, 2008 WL 2964145, at *6 (S.D. Tex. July 30, 2008) (denying prisoner access
 2   to law library on one occasion was de minimis)); Brown v. Fitzpatrick, No. 2:14-CV-
 3   00397-SAB, 2015 WL 13360316, at *3 (E.D. Wash. May 21, 2015), aff’d, 667 F. App’x
 4   267 (9th Cir. 2016) (finding no adverse action where the plaintiff’s “placement in a
 5   cell with property restrictions was only temporary”).
 6          Hence, Miller’s First Amendment retaliation claim against defendant Sanchez is
 7   subject to dismissal.
 8                 b.        Defendant Pfeil
 9          Miller’s only allegation against defendant Pfeil is that he assigned Miller to Yard
10   Crew “in complicity with” defendant Sanchez’ retaliation. Dkt. 1 at 9. First, Miller’s
11   claim against defendant Pfeil fails for the same reason as his claim against defendant
12   Sanchez. Second, there are no plausible allegations showing defendant Pfeil assigned
13   Miller to Yard Crew “because of” any activity in the Miller v. Foreman lawsuit, or
14   even knew about the Miller v. Foreman lawsuit. Hence, Miller’s First Amendment
15   retaliation claim against defendant Pfeil is subject to dismissal.
16                 c.        Defendant Warmsley
17          Miller alleges defendant Warmsley retaliated against him for ex parte
18   applications in connection with the Miller v. Foreman lawsuit that Miller had
19   photocopied, in which Miller complained about his library access. Dkt. 2 at ¶¶ 42-64.
20   It is unclear, however, what adverse action Miller alleges defendant Warmsley took
21   against him. To the extent Miller is complaining that defendant Warmsley read his
22   legal filings and called defendant Sanchez, who then called defendant Pfeil, who had
23   Miller re-assigned from Yard Crew to porter at times that did not conflict with the
24   library hours, it is not apparent how such action is in any way adverse to Miller. To
25   the extent Miller is complaining that defendant Warmsley revoked his permission to
26   have another inmate law clerk photocopy Miller’s documents, Miller himself notes
27   granting such permission in the first place was “outside of standard procedure.” Id., ¶
28   58. The Court, therefore, finds either alleged adverse action is de minimus and does
                                                 12
 1   not rise to the level of an adverse action that would deter a prisoner of “ordinary
 2   firmness” from further First Amendment activities. See Watison, 668 F.3d at 1114.
 3   Hence, Miller’s First Amendment retaliation claim against defendant Warmsley is
 4   subject to dismissal.
 5                  d.       Defendants Lane, Curry, and Carranza
 6            Miller alleges defendants Lane, Curry, and Carranza were delaying the return of
 7   his belongings in retaliation for a summons issuing on October 31, 2018 in Miller v.
 8   White against two former R&R officers. Dkt. 2 at ¶¶ 112-42. Miller, however, fails to
 9   plausibly allege defendants Lane, Curry, or Carranza took any actions “because of”
10   the summons issuing in Miller v. White a month before Miller returned to CSP-LAC,
11   or that they even knew about the lawsuit against the two former R&R officers.
12   Hence, Miller’s First Amendment retaliation claim against defendants Lane, Curry,
13   and Carranza is subject to dismissal.
14   B.       THE COMPLAINT FAILS TO STATE AN EIGHTH AMENDMENT
15            CRUEL AND UNUSUAL PUNISHMENT CLAIM AGAINST
16            DEFENDANTS SANCHEZ OR STRATMAN
17            1.    Applicable Law
18            Prison officials violate the Eighth Amendment’s prohibition against cruel and
19   unusual punishment when they deny humane conditions of confinement with
20   deliberate indifference. Farmer v. Brennan, 511 U.S. 825, 832, 114 S. Ct. 1970, 128 L.
21   Ed. 2d 811 (1994). To state a conditions of confinement claim, an inmate must show
22   objective and subjective components. Clement v. Gomez, 298 F.3d 898, 904 (9th Cir.
23   2002).
24            The objective component requires an “objectively insufficiently humane
25   condition violative of the Eighth Amendment” which poses a substantial risk of
26   serious harm. Osolinski v. Kane, 92 F.3d 934, 938 (9th Cir. 1996). While
27   “‘deprivations denying the minimal civilized measure of life’s necessities are
28   sufficiently grave to form the basis of an Eighth Amendment violation,’” the routine
                                                 13
 1   discomforts and deprivations inherent in prison settings do not give rise to Eighth
 2   Amendment violations. Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000) (quoting
 3   Wilson v. Seiter, 501 U.S. 294, 298, 111 S. Ct. 2321, 115 L. Ed. 2d 271 (1991)). Under
 4   the Eighth Amendment, “[p]rison officials have a duty to ensure that prisoners are
 5   provided adequate shelter, food, clothing, sanitation, medical care, and personal
 6   safety.” Id. (citing Farmer, 511 U.S. at 832; Keenan v. Hall, 83 F.3d 1083, 1089 (9th
 7   Cir. 1996); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)). “The
 8   circumstances, nature, and duration of a deprivation of these necessities must be
 9   considered in determining whether a constitutional violation has occurred[, and] ‘the
10   more basic the need, the shorter the time it can be withheld.’” Id. (quoting Hoptowit,
11   682 F.2d at 1259).
12         The subjective component requires prison officials acted with the culpable
13   mental state, which is “deliberate indifference” to the substantial risk of serious harm.
14   Farmer, 511 U.S. at 837-38; Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 291, 50
15   L. Ed. 2d 251 (1976). “[A] prison official cannot be found liable under the Eighth
16   Amendment for denying an inmate humane conditions of confinement unless the
17   official knows of and disregards an excessive risk to inmate health or safety; the
18   official must both be aware of facts from which the inference could be drawn that a
19   substantial risk of serious harm exists, and he must also draw the inference.” Farmer,
20   511 U.S. at 837-38.
21         2.     Analysis
22                a.       Defendant Sanchez
23         Miller alleges defendant Sanchez had him assigned to Yard Crew during the
24   sunny hours of the day, even though he “knew that [Miller] was a fair-complexioned
25   white man with a history of skin cancer caused by the sun’s ultraviolet rays.” Id., ¶¶
26   27-28. Miller, however, only worked a single day outdoors from 6:30 a.m. to 2:30
27   p.m., and his hours were thereafter limited to end by 10:00 a.m. Id., ¶¶ 34, 37. While
28   Miller was exposed to the elements from 6:30 a.m. to 2:30 p.m. on May 14, 2018,
                                                14
 1   Miller did not suffer substantial deprivations of access to water, shelter, or sanitation
 2   and fails to allege the temperatures and conditions of the exposure were sufficiently
 3   severe to result in a violation of his Eighth Amendment rights. See Gunn v. Tilton,
 4   No. CV 08-1039-PHX-SRB, 2011 WL 1121949, at *4 (E.D. Cal. Mar. 23, 2011)
 5   (finding plaintiff who was detained outside for six hours without access to water,
 6   shelter, or a restroom and complained of sunburns afterward “was not sufficiently
 7   serious to form the basis for an Eighth Amendment violation”). Hence, Miller’s
 8   Eighth Amendment claim against defendant Sanchez is subject to dismissal.
 9                 b.     Defendant Stratman
10          Miller alleges defendant Stratman violated his Eighth Amendment rights by
11   rejecting his November 26, 2018 grievance requesting a second blanket and return of
12   his property, including his cold-weather clothing. Dkt. 2 at ¶¶ 86-93. Miller alleges he
13   was only given one blanket and one sheet when he arrived at CSP-LAC on November
14   22, 2018 and despite the November 26, 2018 grievance, he did not receive a second
15   blanket until three weeks later on December 11, 2018. Id., ¶¶ 79, 109.
16          “[P]risoners have a right to protection from extreme cold.” Micenheimer v.
17   Soto, No. CV 13-3853-CJC JEM, 2013 WL 5217467, at *5 (C.D. Cal. Sept. 16, 2013)
18   (quoting Dixon v. Godinez, 114 F.3d 640, 642 (7th Cir. 1997)); Wilson, 501 U.S. at
19   304 (“Some conditions of confinement may establish an Eighth Amendment violation
20   ‘in combination’ when each would not do so alone, but only when they have a
21   mutually enforcing effect that produces the deprivation of a single, identifiable human
22   need such as food, warmth, or exercise—for example, a low cell temperature at night
23   combined with a failure to issue blankets.”). Whether an inmate’s exposure to cold
24   temperatures constitutes an Eighth Amendment violation depends on the severity of
25   the cold, the duration of the prisoner’s exposure, the presence of an alternative means
26   to warmth (i.e., a blanket or jacket), the efficacy of that alternative, and the presence
27   of “other uncomfortable conditions[.]” Id. (citing Dixon, 114 F.3d at 644). For
28   example, in Micenheimer, the court found plaintiff was denied “the minimal civilized
                                                 15
 1   measure of life’s necessities” where he endured “cold temperatures for at least seven
 2   weeks when his cell received no heat and continued to be exposed to cold air from
 3   the air conditioner despite below-freezing outside temperatures as low as 9 degrees
 4   Fahrenheit. Moreover, Plaintiff alleges that he did not receive thermal bedding or
 5   thermal clothing to protect himself from the cold. According to Plaintiff, this
 6   exposure to excessively cold temperatures made his hands and feet ‘numb’ and caused
 7   him to suffer a ‘cold illness.’” Id.; see also Johnson v. Lewis, 217 F.3d 726, 732-33
 8   (9th Cir. 2000) (exposing inmates to subfreezing temperatures for five to nine hours
 9   without adequate protection is sufficiently serious to violate the Eighth Amendment).
10          Here, while defendant Stratman may have been aware Miller was “elderly”,
11   there is no indication he knew Miller was suffering from pneumonia or other health
12   complications. Accordingly, without more, it is not clear defendant Stratman knew of
13   an excessive risk to Miller’s health or safety as a result of Miller having only one
14   blanket and two sheets for three weeks. Compare Wallace v. Davis, No. 17-CV-
15   05488-SI, 2019 WL 652889, at *4-5 (N.D. Cal. Feb. 15, 2019) (finding no objectively
16   serious condition where plaintiff “had to sit or lie on the ground for less than five
17   hours when temperatures were in the range of 38 to 48 degrees Fahrenheit”) with
18   Paxton v. Idaho Dep’t of Correction, No. 1:12-CV-00136-REB, 2014 WL 354697, at
19   *7 (D. Idaho Jan. 31, 2014) (finding a genuine dispute whether consistently exposing
20   an “80-year-old frail man with significant health problems” to drafts of cold outside
21   air during periods of time when the weather is at or near the freezing level for several
22   months “accords with society’s standards of decency regarding treatment of geriatric
23   patients in a medical housing unit, who may be more sensitive to cold weather
24   conditions because of advanced age.”). Hence, Miller’s Eighth Amendment claim
25   against defendant Stratman is subject to dismissal.
26   ///
27   ///
28   ///
                                                 16
 1   C.     THE COMPLAINT FAILS TO STATE AN EIGHTH AMENDMENT
 2          DELIBERATE INDIFFERENCE CLAIM AGAINST DEFENDANT
 3          AFRA
 4          1.      Applicable Law
 5          Prison officials or private physicians under contract to treat state inmates
 6   “violate the Eighth Amendment if they are ‘deliberate[ly] indifferen[t] to [a prisoner’s]
 7   serious medical needs.’” Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014)
 8   (alterations in original); Farmer, 511 U.S. at 828; West v. Atkins, 487 U.S. 42, 54, 108
 9   S. Ct. 2250, 101 L. Ed. 2d 40 (1988). To assert a deliberate indifference claim, a
10   prisoner plaintiff must show the defendant (1) deprived him of an objectively serious
11   medical need, and (2) acted with a subjectively culpable state of mind. Wilson, 501
12   U.S. at 297.
13          “A medical need is serious if failure to treat it will result in ‘significant injury or
14   the unnecessary and wanton infliction of pain.’” Peralta, 744 F.3d at 1081. “A prison
15   official is deliberately indifferent to [a serious medical] need if he ‘knows of and
16   disregards an excessive risk to inmate health.’” Id. at 1082. This standard “requires
17   more than ordinary lack of due care.” Colwell v. Bannister, 763 F.3d 1060, 1066 (9th
18   Cir. 2014). The “official must both be aware of facts from which the inference could
19   be drawn that a substantial risk of serious harm exists, and he must also draw the
20   inference.” Id.
21          “Deliberate indifference ‘may appear when prison officials deny, delay, or
22   intentionally interfere with medical treatment, or it may be shown by the way in which
23   prison physicians provide medical care.’” Id. (citing Hutchinson v. United States, 838
24   F.2d 390, 394 (9th Cir. 1988)). In either case, however, the indifference to the
25   inmate’s medical needs must be purposeful and substantial; negligence, inadvertence,
26   or differences in medical judgment or opinion do not rise to the level of a
27   constitutional violation. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996),
28   cert. denied, 519 U.S. 1029, 117 S. Ct. 584, 136 L. Ed. 2d 514 (1996); see also Toguchi
                                                   17
 1   v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (negligence constituting medical
 2   malpractice is not sufficient to establish an Eighth Amendment violation); Sanchez v.
 3   Vild, 891 F.2d 240, 242 (9th Cir. 1989). Similarly, “[a] difference of opinion between
 4   a prisoner-patient and prison medical authorities regarding treatment does not give
 5   rise” to a Section 1983 claim. Franklin v. Or., State Welfare Div., 662 F.2d 1337, 1344
 6   (9th Cir. 1981). A plaintiff “must show that the course of treatment the doctors
 7   chose was medically unacceptable under the circumstances, and . . . that they chose
 8   this course in conscious disregard of an excessive risk to plaintiff’s health.” Jackson,
 9   90 F.3d at 331. “Moreover, mere delay . . . , without more, is insufficient to state a
10   claim of deliberate medical indifference.” Shapley v. Nev. Bd. of State Prison
11   Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).
12          2.     Analysis
13          Miller alleges defendant Afra denied his request for surgery in deliberate
14   indifference to Miller’s “serious medical need to have his large, tender, and painful
15   hernia surgically repaired”. Dkt. 2 at ¶¶ 67-68. However, defendant Afra explained
16   surgery was denied because it was dangerous to Miller, who is elderly. Id. In fact,
17   when Miller did undergo surgery, his heart went into atrial fibrillation and then heart
18   failure during his recovery in the hospital. Id., ¶ 74. Several days later, Miller caught
19   pneumonia. Id., ¶ 75. Ultimately, Miller’s difference in opinion with defendant Afra’s
20   treatment does not give rise to a Section 1983 claim. See Franklin, 662 F.2d 1337,
21   1344 (9th Cir. 1981). Moreover, Miller fails to allege he suffered any additional harm
22   as a result of the three-day delay in surgery (or that he would have been sent for
23   surgery before November 29, 2018 even if defendant Afra had granted his request).
24   See Shapley, 766 F.2d at 407; Legare v. Lee, No. EDCV 15-00833-JVS (AFM), 2017
25   WL 1856231, at *5 (C.D. Cal. Jan. 13, 2017), report and recommendation adopted,
26   2017 WL 1843682 (C.D. Cal. May 8, 2017) (“Plaintiff has failed to cite to any evidence
27   showing that he suffered further harm from the brief delay in changing his surgical
28   dressing.”); Goldsmith v. Davis, No. 2:10-CV-1995-KJM (EFB), 2013 WL 3490659,
                                                 18
 1   at *6 (E.D. Cal. July 10, 2013) (“Plaintiff fails to demonstrate that he suffered harmful
 2   consequences as a result of this one-day delay.”). Hence, Miller’s Eighth Amendment
 3   claim against defendant Afra is subject to dismissal.
 4   D.    THE COMPLAINT FAILS TO STATE A FIRST AMENDMENT
 5         CLAIM FOR DENIAL OF RIGHT TO PETITION THE
 6         GOVERNMENT AGAINST DEFENDANTS MIJANGOS OR
 7         STRATMAN
 8         1.     Applicable Law
 9         The Petition Clause of the First Amendment guarantees only that an individual
10   may “speak freely and petition openly” and that he will be free from retaliation by the
11   government for doing so. Smith v. Arkansas State Highway Employees, Local 1315,
12   441 U.S. 463, 464-65, 99 S. Ct. 1826, 60 L. Ed. 2d 360 (1979) (per curiam). Prisoners
13   have a First Amendment right to file prison grievances, Brodheim v. Cry, 584 F.3d
14   1262, 1269 (9th Cir. 2009), and a prisoner’s “right of meaningful access to the courts
15   extends to established prison grievance procedures.” Bradley v. Hall, 64 F.3d 1276,
16   1279 (9th Cir. 1995). However, a prisoner’s right to petition the government is a right
17   of expression and “does not guarantee a response to the petition or the right to
18   compel government officials to act on” the petition. Carter v. Cannedy, No. 08-CV-
19   2381-JCW, 2010 WL 3210856, at *3 (E.D. Cal. Aug. 10, 2010).
20         Article 8 governs the processing of prison grievances. Cal. Code Regs. tit. 15, §
21   3084.1. “The appeal process is intended to provide a remedy for inmates and parolees
22   with identified grievances and to provide an administrative mechanism for review of
23   departmental policies, decisions, actions, conditions, or omissions that have a material
24   adverse effect on the welfare of inmates and parolees.” Cal. Code Regs. tit. 15, §
25   3084.1. The inmate initiates the process by completing and then submitting/filing a
26   CDCR Form 602 “to describe the specific issue under appeal and the relief
27   requested.” § 3084.2(a). Article 8 uses the terms “submit” and “file” interchangeably.
28   See § 3084.2(a)(1) (“Filings of appeals combining unrelated issues shall be rejected
                                                19
 1   and returned to the appellant by the appeals coordinator with an explanation that the
 2   issues are deemed unrelated and may only be submitted separately.” (emphasis
 3   added)); compare § 3084.1(f) (“An inmate or parolee has the right to file one appeal
 4   every 14 calendar days unless the appeal is accepted as an emergency appeal.”), with §
 5   3084.4 (“The submittal of more than one appeal for initial review within a 14 calendar
 6   day period is considered excessive, unless the inmate or parolee is submitting an
 7   emergency appeal.”). Upon submittal/filing, “[t]he appeals coordinator or a delegated
 8   staff member under the direct oversight of the coordinator shall screen all appeals
 9   prior to acceptance and assignment for review.” § 3084.5(b). The grievance will then
10   be rejected or cancelled pursuant to section 3084.6, or accepted for review on the
11   merits pursuant to section 3084.7. If accepted for review on the merits, the grievance
12   must be returned with a written response providing reasons for each decision within
13   the time limits provided in section 3084.8. § 3084.7(h).
14         2.     Analysis
15         Miller alleges (a) defendant Mijangos wrongfully rejected his October 28, 2018
16   grievance regarding denial of his request for surgery as duplicative of his May 13, 2018
17   request for a CT scan of his hernia, dkt. 2 at ¶¶ 69, 76, Ex. G; and (b) defendant
18   Statman wrongfully rejected his November 28, 2018 grievance regarding his request
19   for a blanket and return of his property, id., ¶¶ 86, 90, Ex. H. It is undisputed,
20   however, that Miller “submitted” and, therefore, “filed” a grievance on October 28,
21   2018, which was subsequently rejected by defendant Mijangos, and another grievance
22   on November 28, 2018, which was subsequently rejected by defendant Stratman. Id.
23   at ¶¶ 69, 76, 86, 90, Exs. G, H. Miller, however, is not entitled to any particular
24   response to his grievances or to have his grievances “processed to [his] liking.” See
25   Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (“There is no legitimate claim of
26   entitlement to a grievance procedure.”); Jordan v. Asuncion, No. CV 17-1283 PSG
27   (SS), 2018 WL 2106464, at *3 (C.D. Cal. May 7, 2018) (“[A] prisoner [does not] have a
28   constitutional right to any particular grievance outcome.”). Hence, Miller’s First
                                                20
 1   Amendment claims against defendants Mijangos and Stratman are subject to
 2   dismissal.
 3   E.    THE COMPLAINT FAILS TO STATE A FOURTEENTH
 4         AMENDMENT PROCEDURAL DUE PROCESS CLAIM AGAINST
 5         DEFENDANTS LANE OR CURRY
 6         1.     Applicable Law
 7         “[A]n unauthorized intentional deprivation of property by a state employee
 8   does not constitute a violation of the procedural requirements of the Due Process
 9   Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy for the
10   loss is available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984). California law
11   provides adequate post-deprivation remedies for property deprivations. Barnett v.
12   Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (citing California Government Claims
13   Act); Stribling v. Wilson, 770 F. App’x 829, 830 (9th Cir. 2019)2 (“California [l]aw
14   provides an adequate post-deprivation remedy for any property deprivations.”); see
15   also Cal. Gov’t Code § 905.2(b)(3) (permitting claims for money or damages “for an
16   injury for which the state is liable”); Cal. Gov’t Code § 810.8 (“Injury” means . . .
17   damage to or loss of property[.]”). It is immaterial whether a plaintiff succeeds in
18   obtaining redress through these remedies; it is their mere existence that bars him from
19   pursuing a Section 1983 due process claim. See Dennison v. Ryan, 522 Fed. App’x.
20   414, 418 (9th Cir. 2013) (inmate’s inability to access grievance procedure regarding
21   property loss did not render postdeprivation remedy inadequate under Hudson).
22         2.     Analysis
23         Here, Miller alleges defendants Lane and Curry deprived him of his personal
24   property, worth $217.15, without due process because the California Department of
25   Government Services’ delegation of his Government Claim back to CDCR deprives
26   Miller of an adequate post-deprivation remedy. Dkt. 2 at ¶¶ 156-58, Exs. N, O. The
27
28
     2The Court may cite to unpublished Ninth Circuit opinions issued on or after January
     1, 2007. U.S. Ct. App. 9th Cir. R. 36-3(b); Fed. R. App. P. 32.1(a).
                                                21
 1   Ninth Circuit is clear, however, that California’s Government Claims Act provides
 2   inmates with an adequate post-deprivation remedy for any property deprivations.
 3   Barnett, 31 F.3d at 816-17. Moreover, pursuant to Section 935.6 of the California
 4   Government Code, the “Department of General Services may authorize any state
 5   agency to settle and pay claims filed pursuant to Section 905.2 [which permits claims
 6   for money or damages for loss of property] if the settlement does not exceed one
 7   thousand dollars ($1,000) or a lesser amount as the department may determine, or to
 8   reject the claim . . . .” Cal. Gov’t Code § 935.6(a); see also Cal. Gov’t Code § 935.6(a)
 9   comments to 1963 Addition (“This section is new. It permits the Board of Control to
10   delegate the authority to settle certain small claims to the state agencies immediately
11   concerned.”). Therefore, Miller’s Government Claim for $217.15 was properly
12   delegated to CDCR, the state agency immediately concerned. Hence, Miller’s
13   Fourteenth Amendment procedural due process claim against defendants Lane and
14   Curry is subject to dismissal.
15   F.     THE COMPLAINT IMPROPERLY JOINS DISTINCT CLAIMS
16          1.     Applicable Law
17          A basic lawsuit is a single claim against a single defendant. Federal Rule of
18   Civil Procedure 18(a) allows a plaintiff to add multiple claims to the lawsuit when they
19   are against the same defendant. Federal Rule of Civil Procedure 20(a)(2) allows a
20   plaintiff to join multiple defendants to a lawsuit where the right to relief arises out of
21   the same “transaction, occurrence, or series of transactions” and “any question of law
22   or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). In
23   contrast, unrelated claims against different defendants must be brought in separate
24   lawsuits to avoid confusion and prevent “the sort of morass [a multiple claim,
25   multiple defendant] suit produce[s].” George v. Smith, 507 F.3d 605, 607 (7th Cir.
26   2007) (noting that unrelated claims against different defendants should be brought in
27   different lawsuits, in part to prevent prisoners from circumventing filing-fee
28   requirements and three-strikes rule under Prison Litigation Reform Act); Gonzalez v.
                                                 22
 1   Maldonado, No. 1:11-cv-01774-SAB (PC), 2013 WL 4816038, at *2 (E.D. Cal. Sept. 9,
 2   2013) (same). When numerous claims are misjoined, the court can generally dismiss
 3   all but the first named defendant without prejudice to the institution of new, separate
 4   lawsuits against some or all of the present defendants based on the claim or claims
 5   attempted to be set forth in the present complaint. Coughlin v. Rogers, 130 F.3d
 6   1348, 1350 (9th Cir. 1997); Kirakosian v. J&L Sunset Wholesale & Tobacco, No. 2:16-
 7   CV-06097-CAS (AJWx), 2017 WL 3038307, at *3 (C.D. Cal. July 18, 2017) (“An
 8   accepted practice under Rule 21 is to dismiss all defendants except for the first
 9   defendant named in the complaint.”).
10         2.     Analysis
11         Here, the Complaint improperly joins thirteen claims against nine defendants
12   arising out of multiple events. The claims against defendants Sanchez and Pfeil, and
13   possibly defendant Warmsley, arise out of Miller’s assignment to Yard Crew in
14   retaliation for pursuing the Miller v. Foreman lawsuit, while the claims against
15   defendants Afra and Mijangos do not involve retaliation or Miller’s assignment to
16   Yard Crew, but rather arise from defendant Afra’s denial of Miller’s request for hernia
17   surgery. In addition, the claims against defendant Stratman arise out of his rejection
18   of Miller’s grievance requesting a second blanket, while the claims against defendants
19   Lane, Curry, and Carranza all arise after Miller’s return to CSP-LAC from surgery and
20   allege retaliation for pursuing the Miller v. White lawsuit. Accordingly, the claims
21   against defendants Sanchez, Pfeil, and Warmsley do not arise out of the same
22   “transaction, occurrence, or series of transactions” as the claims against defendants
23   Afra and Mijangos, defendant Stratman, or defendants Lane, Curry, and Carranza.
24   Fed. R. Civ. P. 20(a)(2)(A). Moreover, the claims do not appear to present any
25   “question of law or fact common to all defendants . . . .” Fed. R. Civ. P. 20(a)(2)(B).
26   Accordingly, any amended complaint must only include properly joined claims.
27   ///
28   ///
                                                23
 1                                                V.
 2                LEAVE TO FILE A FIRST AMENDED COMPLAINT
 3          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
 4   is unable to determine whether amendment would be futile, leave to amend is granted.
 5   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
 6   advised that the Court’s determination herein that the allegations in the Complaint are
 7   insufficient to state a particular claim should not be seen as dispositive of that claim.
 8   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
 9   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
10   face, Plaintiff is not required to omit any claim in order to pursue this action.
11   However, if Plaintiff asserts a claim in his First Amended Complaint that has been
12   found to be deficient without addressing the claim’s deficiencies, then the Court,
13   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
14   district judge a recommendation that such claim be dismissed with prejudice for
15   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
16   the district judge as provided in the Local Rules Governing Duties of Magistrate
17   Judges.
18          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
19   service date of this Order, Plaintiff choose one of the following two options:
20          1.     Plaintiff may file a First Amended Complaint to attempt to cure the
21   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
22   blank Central District civil rights complaint form to use for filing the First
23   Amended Complaint, which the Court encourages Plaintiff to use.
24          If Plaintiff chooses to file a First Amended Complaint, he must clearly
25   designate on the face of the document that it is the “First Amended Complaint,” it
26   must bear the docket number assigned to this case, and it must be retyped or
27   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
28   include new defendants or allegations that are not reasonably related to the claims
                                                  24
 1   asserted in the Complaint. In addition, the First Amended Complaint must be
 2   complete without reference to the Complaint, or any other pleading, attachment, or
 3   document.
 4         An amended complaint supersedes the preceding complaint. Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
 6   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
 7   leave to amend as to all his claims raised here, any claim raised in a preceding
 8   complaint is waived if it is not raised again in the First Amended Complaint.
 9   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
10         The Court advises Plaintiff that it generally will not be well-disposed toward
11   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
12   that continues to include claims on which relief cannot be granted. “[A] district
13   court’s discretion over amendments is especially broad ‘where the court has already
14   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
15   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
16   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
17   relief cannot be granted, the First Amended Complaint will be dismissed
18   without leave to amend and with prejudice.
19         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
20   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
21   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
22   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               25
 1         Plaintiff is explicitly cautioned that failure to timely respond to this
 2   Order will result in this action being dismissed with prejudice for failure to
 3   state a claim, or for failure to prosecute and/or obey Court orders pursuant to
 4   Federal Rule of Civil Procedure 41(b).
 5
 6   Dated: February 03, 2020
 7                                         HONORABLE KENLY KIYA KATO
                                           United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              26
